NUMBER 13-20-00295-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


EARL AARON,                                                                             Appellant,

                                                       v.

THE STATE OF TEXAS,                                                                     Appellee.


                        On appeal from the 87th District Court
                            of Freestone County, Texas.


                             MEMORANDUM OPINION
                 Before Justices Benavides, Hinojosa, and Silva
                  Memorandum Opinion by Justice Benavides

        Appellant Earl Aaron was indicted for evading arrest with a vehicle, a third-degree

felony.1 See TEX. PENAL CODE ANN. § 38.04. On July 22, 2019, he was placed on deferred

adjudication community supervision for a period of six years. The State filed its motion to


        1This case is before this Court on transfer from the Tenth Court of Appeals in Waco pursuant to a
docket equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.
adjudicate on February 7, 2020, alleging three violations. Aaron pleaded true to two of

the violations involving monetary requirements and not true to a new offense. A hearing

was held where the State presented witnesses regarding the new offense. The trial court

found the allegations in the motion to adjudicate to all be true and sentenced Aaron to

three years’ imprisonment in the Texas Department of Criminal Justice–Institutional

Division.

       Aaron appealed, and his court appointed counsel has filed an Anders brief stating

that there are no arguable grounds for appeal. See Anders v. California, 386 U.S. 738,

744 (1967). We affirm.

                                   I.     ANDERS BRIEF

       Pursuant to Anders v. California, Aaron’s court-appointed appellate counsel has

filed a motion to withdraw and a brief in support thereof in which he states that he has

diligently reviewed the entire record and has found no non-frivolous grounds for appeal.

See id. Counsel’s brief meets the requirements of Anders as it presents a professional

evaluation demonstrating why there are no arguable grounds to advance on appeal. See

In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders

brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent

legal authorities.” (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi–Edinburg 2003, no pet.))); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim.

App. 1991).




                                             2
        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 318–19 (Tex. Crim. App. 2014), Aaron’s

counsel carefully discussed why, under controlling authority, there is no reversible error

in the trial court’s judgment. Counsel has informed this Court in writing that counsel has:

(1) notified Aaron that counsel has filed an Anders brief and a motion to withdraw; (2)

provided Aaron with copies of both pleadings; (3) informed Aaron of his rights to file a pro

se response,      2   review the record preparatory to filing that response, and seek

discretionary review if the court of appeals concludes that the appeal is frivolous; and (4)

provided Aaron with a form motion for pro se access to the appellate record, lacking only

Aaron’s signature and the date and including the mailing address for the court of appeals,

with instructions to file the motion within ten days. See Anders, 386 U.S. at 744; Kelly,

436 S.W.3d at 318–19; see also In re Schulman, 252 S.W.3d at 409 n.23. Aaron filed a

letter, which we construe as a pro se response.3




         2 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with

the rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n. 23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).
         3 Also pending before this Court is Aaron’s pro se motion requesting the appointment of a new

appellate attorney to assist him. This Court issued an order to the trial court in December 2020 in response
to Aaron’s motion to determine if Aaron was denied effective assistance of counsel and whether Aaron was
indigent and entitled to new appellate counsel. After considering an affidavit filed by Aaron’s current
appellate counsel, the trial court issued findings in January 2021 that appellate counsel had been an
effective advocate within his ethical obligations by filing an Anders brief. Therefore, the trial court concluded
that no new appellate attorney should be appointed and Aaron, whom it did find indigent, should proceed
pro se. We agree with the trial court’s findings and deny Aaron’s motion for new appellate counsel.




                                                       3
                                     II.     INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.

75, 80 (1988). We have reviewed the entire record, counsel’s brief, Aaron’s pro se

response, and found nothing that would arguably support an appeal. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders

briefs, by indicating in the opinion that it considered the issues raised in the briefs and

reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                                     III.    MOTION TO WITHDRAW

       In accordance with Anders, Aaron’s attorney has asked this Court for permission

to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (“[I]f an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.” (citing Jeffery v. State, 903 S.W.2d 776, 779–

80 (Tex. App.—Dallas 1995, no pet.) (citations omitted))). We grant counsel’s motion to

withdraw. Within five days of the date of this Court’s opinion, counsel is ordered to send

a copy of this opinion and this Court’s judgment to Aaron and to advise him of his right to

file a petition for discretionary review.4 See TEX. R. APP. P. 48.4; see also In re Schulman,


       4   No substitute counsel will be appointed. Should Aaron wish to seek further review of this case by




                                                     4
252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                  IV.     MODIFICATION OF JUDGMENT

        Aaron’s appellate counsel did point this Court’s attention to a clerical error in the

judgment, which states that Aaron pleaded “True to the motion to adjudicate.” The record

clearly establishes that Aaron pleaded true to allegations two and three, and not true to

allegation one.

        We may modify incorrect judgments to make the record “speak the truth” when we

have the necessary data and information. See TEX. R. APP. P. 43.2(b); Bigley v. State,

865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–

30 (Tex. App.—Dallas 1991, pet. ref’d); see also Allison v. State, No. 10-19-00375, 2020

WL 6065949, at *3 (Tex. App.—Waco Oct. 14, 2020, no pet.) (per curiam). We have the

power to modify whatever the trial court could have corrected by a judgment nunc pro

tunc when the information necessary to correct the judgment appears in the record. Ette

v. State, 551 S.W.3d 783, 792 (Tex. App.—Fort Worth 2017), aff’d, 559 S.W.3d 511 (Tex.

Crim. App. 2018). We conclude that the necessary information to correct the judgment

appears in the record. See id. Therefore, we modify the trial court’s judgment to reflect




the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with the clerk of the Court of Criminal Appeals. See id. R. 68.3. Any
petition for discretionary review should comply with the requirements of Texas Rule of Appellate Procedure
68.4. See id. R. 68.4.




                                                       5
that Aaron pleaded “True to allegations two and three, and not true to allegation one.”

                                   V.     CONCLUSION

      We affirm the trial court’s judgment as modified.



                                                              GINA M. BENAVIDES
                                                              Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
25th day of March, 2021.




                                            6